Name: Council Regulation (EEC) No 3927/92 of 20 December 1992 laying down certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries
 Type: Regulation
 Subject Matter: fisheries;  world organisations;  economic geography
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No L 397/67 COUNCIL REGULATION (EEC) No 3927/92 of 20 December 1992 laying down certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries THE COUNCIL OF THE EUROPEAN COMMUNITIES , Articles 3 and 4 of Regulation (EEC) No 3760/ 92, it falls to the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and the specific conditions under which catches must be made and to allocate the share available to the Community among the Member States ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3760 / 92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( J ), and in particular Article 11 thereof, Whereas , in order to ensure the conservation of fishery resources and their balanced exploitation , technical conservation measures must be defined , inter alia for mesh sizes , the level of by-catches and authorized fish sizes ; Having regard to the proposal from the Commission, Whereas , pursuant to Article 2 of Regulation (EEC) No 3760 / 92 , it is for the Council to draw up , in the light of the available scientific advice, the conservation measures necessary to achieve the aims set out in Article 1 of the said Regulation; Whereas to enable controls to be carried out on catches from the Regulatory Area while supplementing the monitoring measures provided for in Regulation (EEC) No 2241 / 87 (3 ) certain specific control measures are to be defined, inter alia, for the declaration of catches , the communication of information, the holding of non-authorized nets and information and assistance relating to the storage and processing of catches , Whereas the Community has signed the United Nations' Convention on the Law of the Sea, which contains prinicples and rules relating to the conservation and management of the living resources within the exclusive economic zones of the coastal States and in the high seas ; HAS ADOPTED THIS REGULATION: Article 1 Whereas the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries, hereinafter referred to as the NAFO Convention, was approved by the Council in Regulation (EEC) No 3179 /78 (2) and entered into force on 1 January 1979 ; whereas the Regulatory Area as defined consists of that part of the Convention Area which lies beyond the areas in which coastal States exercise fisheries jurisdiction; Scope 1 . This Regulation shall apply to Community fishermen who take and retain on board fish from resources of the Regulatory Area and shall operate in furtherance of the objectives and principles of the NAFO Convention .Whereas the NAFO Convention establishes a suitable framework for the rational conservation and management of the fishery resources of the Regulatory Area with a view to achieving the optimum utilization thereof; whereas , to this end, the Contracting Parties undertake to carry out joint measures ; 2 . With a view to ensuring through the joint action of the Contracting Parties the rational conservation and management of the fishery resources of the Regulatory Area for the purpose of achieving the optimum utilization thereof, this Regulation lays down:  limits on catches , Whereas , in the light of the available scientific advice , the catches of certain species in certain parts of the Regulatory Area should be limited and whereas , in accordance with ( 1 ) OJ No L 389 , 31 . 12 . 1992 , p. 1 . (2) OJ No L 378 , 30 . 12 . 1978 , p. 1 . ( 3 ) OJ No L 207, 29 . 7. 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 3483 / 88 . No L 397 / 68 Official Journal of the European Communities 31 . 12 . 92 2 . Attachments to nets The use of any means or device other than those described in this paragraph which obstructs the meshes of a net or which diminishes their size shall be prohibited . Canvas, netting or any other material may be attached to the underside of the cod-end in order to reduce or prevent damage. Devices may be attached to the upper side of the cod-end provided that they do not obstruct the meshes of the cod-end. The use of top-side chafers shall be limited to those mentioned in Annex III hereto .  technical conservation measures ,  international control measures ,  provisions relating to the processing and transmission of certain scientific and statistical data . Article 2 Community participation 1 . Member States shall forward to the Commission a list of all vessels registered in their ports or flying their flag which intend to take part in the fishing activities in the Regulatory Area at least 30 days before the intended commencement of such activity or, as the case may be, not later than the 20th day following the date of entry into force of this Regulation . The information forwarded shall include : (a ) name of vessel ; (b ) official registration number of the vessel assigned by the competent national authorities; (c) home port of the vessel ; (d) name of owner or charterer of the vessel ; (e) a declaration that the master has been provided with a copy of the regulations in force in the Regulatory Area; (f) the principal species fished by the vessel in the Regulatory Area; (g) the sub-areas where the vessel may be expected to fish . 3 . By-catches By-catches of the species listed in Annex I for which no quotas have been fixed by the Community for a part of the Regulatory Area and taken in that part when fishing directly for :  one or more of the spiecies listed in Annex I , or  one or more of species other than those listed in Annex I , may not exceed for each species on board 2 500 kg or 10 % by weight of all fish on board , whichever is the greater. However , in a part of the Regulatory Area where directed fishing of certain species is banned, by-catches of each of the species listed in Annex I may not exceed 1 250 kg or 5 % respectively . 4 . Minimum size of fish Fish from the Regulatory Area which do not have the size required as set out in Annex IV may not be retained on board or be transhipped , landed , transported , stored , sold , displayed or offered for sale , but shall be returned immediately to the sea . Where the quantity of caught fish not having the required size exceeds in certain fishing waters 10 % of the total quantity , the vessel must move away to a distance of at least five nautical miles before continuing fishing . Article 3 Limits on catches Catches in 1993 of the species set out in Annex I hereto by fishing vessels registered in the ports of Member States or flying their flag shall be limited , within the divisions of the Regulatory Area referred to in that Annex, to the quotas set out therein . Article 5 Article 4 Technical measures Control measures 1 . In addition to complying with Articles 5 , 6 , 7 and 8 of Regulation (EEC) No 2241 / 87 , masters of vessels shall enter in the logbook the information listed in Annex V hereto. 1 . Mesh sizes The use of trawl net having in any section thereof net meshes of dimensions less than 130 mm shall be prohibited for direct fishing of the species referred to in Annex II hereto . This mesh size shall be reduced to 60 mm for direct fishing of short-finned squid . However, up to 1 June 1994 , the use of a trawl net or such section of any trawl net as is made of hemp , polyamide fibres or polyester fibres with a minimum mesh size of 120 mm shall be authorized for the fishing of the species listed in Annex II . In complying with Article 9 of the said Regulation, Member States shall also inform the Commission of catches of species not subject to quota . 2 . When fishing directly for one or more of the species listed in Annex II , vessels may not carry nets the mesh size of which is smaller than that laid down in Article 4 ( 1 ). 31 . 12 . 92 Official Journal of the European Communities No L 397/69 However , vessels fishing in the course of the same voyage in areas other than the Regulatory Area may keep such nets on board provided these nets are securely lashed and stowed and are not available for immediate use , that is to say : ( a ) nets shall be unshackled from their boards and their hauling or trawling cables and ropes ; (b ) nets carried on or above the deck must be lashed securely to a part of the superstructure . 3 . The masters of fishing vessels flying the flag of a Member State or registered in one of its ports shall , in respect of catches of the species listed in Annex I , keep : ( a ) a logbook stating, by species and by processed product, the aggregate output ; or ( b ) a storage plan, by species , of products processed, indicating where they are located in the hold . same scale as adopted in (a) and summarized on a monthly basis . 2 . In order to assess the effects of cod by-catches in the redfish and flatfish fisheries on the Flemish Cap: (a) Member States shall supply, based upon the relevant entries in the logbook as provided for by Article 5(1 ), statistics on discards of cod taken in the redfish and flatfish fisheries in the above area , in addition the normal reports , summarized on a monthly basis; (b ) length sampling of cod taken in the redfish and flatfish fisheries in the above area , shall be provided for the two components separately, with depth information accompanying each sample , summarized on a monthly basis . 3 . Length samples shall be taken from all parts of the respective catch of each species concerned in such a manner that at least one statistically significant sample is taken from the first haul taken each day. The size of a fish shall be measured from the tip of the snout to the end of the tail fin .Masters of vessels must provide the necessary assistance to enable the quantities declared in the logbook and the processes products stored on board to be verified . For the purposes set out in paragraphs 1 and 2 , length samples taken as described in this Regulation shall be deemed to be representative of all catches of the species concerned . Article 7 General provisions Regulations (EEC) No 2622/79 (*) and (EEC) No 320/90 (2 ) are hereby repealed . Article 6 Statistical and scientific data 1 . In order to secure advice on localized and seasonal concentrations of juvenile American plaice and yellowtail flounder in division 3LNO of the Regulatory Area : ( a ) Member States shall provide, based upon the relevant entries in the logbook, as provided for by Article 5(1 ), nominal catch and discard statistics, broken down by unit areas no larger than 1 ° latitude and 1 ° longitude, summarized on a monthly basis ; (b ) length sampling shall be provided for both nominal catches and discards , with a sampling intensity on the Article 8 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1992 . For the Council The President J. GUMMER ( ») OJ No L 303 , 29 . 11 . 1979 , p. 1 . (2 ) OJ No L 36 , 8 . 2 . 1990 , p. 1 . 31 . 12 . 92No L 397/ 70 Official Journal of the European Communities ANNEX I Stock I Member State 1993 quota (tonnes)Species Geographical region Zone Dod North-west Atlantic NAFO 2 J - 3 KL Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 0 Dod North-west Atlantic NAFO 3 NO Belgium Denmark Germany 8 Greece Spain 3 115 r France 48 Ireland Italy Luxembourg Netherlands Portugal 586 United Kingdom 5 Available for Member States EEC total 3 762 "od North-west Atlantic NAFO 3 M Belgium Denmark Germany 605 Greece Spain 1 855 France 260 Ireland Italy Luxembourg Netherlands Portugal 2 540 United Kingdom 1 205 Available for Member States EEC total 6 465 31 . 12 . 92 Official Journal of the European Communities No L 397/ 71 Stock Member State 1993 quota ( tonnes)Species Geographical region Zone Atlantic redfish North-west Atlantic NAFO 3 M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 4 650 Atlantic redfish North-west Atlantic NAFO 3 LN Belgium Denmark Germany 476 Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 476 American plaice North-west Atlantic NAFO 3 M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 350 No L 397/72 Official Journal of the European Communities 31 . 12 . 92 Stock Member State 1993 quota (tonnes) Species Geographical region Zone American plaice North-west Atlantic NAFO 3 LNO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 133 Yellow tail North-west Atlantic ^ NAFO 3 LNO Belgium flounder Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 140 Witch flounder North-west Atlantic NAFO 3 NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 0 31 . 12 . 92 Official Journal of the European Communities No L 397/73 Stock Member State 1993 quota (tonnes)Species Geographical region ' Zone Capelin North-west Atlantic NAFO 3 NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 0 Squid North-west Atlantic NAFO subzones 3 + 4 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total p.m. 31 . 12 . 92No L 397/74 Official Journal of the European Communities ANNEX II Common name Scientific name Principal groundfish (except flatfish) Atlantic cod Gadus morhua Haddock Melanogrammus aeglefinus Atlantic redfishes Sebastes spp. golden redfish Sebastes marinus Silver hake Sebastes mentella Red hake Merluccius bilinearis Pollock ( = saithe) Urophucis chuss Pollachius virens Flatfish American plaice Hippoglossoides platessoides Witch flounder Glyptocephalus cynoglossus Yellowtail flounder Limanda ferruginea Greenland halibut Reinhardtius hippoglossoides Atlantic halibut Hippoglossus hippoglossus Winter flounder Pseudopleuronectes americanus Summer flounder Paralichthys dentatus Windowpane flounder Scophthalmus aquosus Flatfish (NS) Pleuronectiformes Other groundfish American angler ( = goosefish ) Lophius americanus Atlantic searobins Prionotus spp. Atlantic tomcod Microgadus tomcod Blue whiting Micromesistius poutassou Cunner Tautogolabrus adspersus Cusk ( = tusk) Brosme brosme Greenland cod Gadus ogac Blue ling Molva dypterygia Ling Molva molva Lumpfish ( = lumpsucker) Cyclopterus lumpus Northern kingfish Menticirrhus saxatilis Northern puffer Sphoeroides maculatus Eelpouts (NS) Lycodes spp . Ocean pout Macrozoarces americanus Polar cod Boreogadus saida Roundnose grenadier Coruphaenoides rupestris Roughhead grenadier Macrouris berglax Sandeels ( = sand lances) Ammodytes spp . Sculpins Myoxocephalus spp . Scup Stenotomus chrysops Tautog Tautoga onitis Tilefish Lopholatilus chamaeleonticeps White hake Urophycis tenuis Wolffishes (NS) Anarhichas spp . Atlantic wolffish Anarhichas lupus Spotted wolffish Anarhichas minor Groundfish (NS) ... 31 . 12 . 92 Official Journal of the European Communities No L 397/ 75 ANNEX III Authorized top-side chafers 1 . ICNAF-type top-side chafer A rectangular piece of netting attached to the upper side of a cod-end to reduce or prevent damage and complying with the following requirements : ( a ) the netting shall not have a mesh size less than that specified for the net itself; (b) the netting may be fastened to the cod-end only along the forward and lateral edges of the netting and shall be fastened in such a manner that it extends forward of the splitting strap no more than four meshes and ends not less than four meshes in front of the codline mesh ; where a splitting strap is not used , the netting shall not extend to more than one-third of the cod-end measured from not less than four meshes in front of the codline mesh; (c) the number of meshes in the width of the netting shall be at least one and a half times the number of meshes in the width of the part of the cod-end which is covered , both widths being taken at right angles to the longitudinal axis the cod-end. 2 . 'Multiple flap' top-side chafer Pieces of netting having in all their parts meshes the dimensions of which , whether the pieces of netting are wet or dry, are not less than those of the meshes of the net to which they are attached, provided that : ( i ) each piece of netting: (a ) is fastened only by its forward edge across the cod-end at right angles to its longitudinal axis ; (b ) is at least equal in width to the width of the cod-end (such width being measured at right angles to the longitudinal axis of the cod-end at the point of attachment); (c) is not more than 10 meshes long; (ii ) the aggregate length of all the pieces of netting so attached does not exceed two-thirds of the length of the cod-end. 3 . Large mesh (modified Polish-type) top-side chafer A rectangular piece of netting made of the same twine material as the cod-end , or of a single, thick, knotless twine material , attached to the rear portion of the upper side of the cod-end and extending over all or any part of the upper side of the cod-end , having in all its parts a mesh size twice that of the cod-end when measured wet and fastened to the cod-end along the forward, lateral and rear edges only of the netting in such a way that each mesh of the netting exactly coincides with four meshes of the cod-end . ANNEX IV Species Minimum size Definition Atlantic cod 41 cm fork length American plaice 25 cm total length Yellowtail flounder 25 cm total length 31 . 12 . 92No L 397 /76 Official Journal of the European Communities ANNEX V Particulars to be contained in the logbook Particulars Code Name of vessel 01 Nationality of vessel 02 Registration number of vessel 03 Port of registration 04 Type of fishing gear used (daily) 10 Type of fishing gear " 2 ( J ) Date :  day 20  month 21  year 22 Position :  latitude 31  longitude 32  statistical zone 33 Number of fishing operations per period of 24 hours ( 2) 40 Number of hours fishing with gear per period of 24 hours (2 ) 41 Name of species 2 (2) Daily catches by species ( in tonnes live weight) 50 Daily catches, per species , for human consumption 61 Quantities discarded daily per species 63 Place of transhipment 70 Date(s) of transhipment 71 Master's signature 80 t 1 ) To be indicated together with one of the abbreviations listed in the second part of this Annex. (2) Where two or more types of fishing gear are used in a given 24-hour period, separate records must be supplied for each type of gear. Standard abbreviations for the principal species in the NAFO area Abbreviation Names of species of fish English Latin ALE Alewife Alosa pseudoharengus ARG Atlantic argentine Argentina silus BUT American butterfish Peprilus triacanthus CAP Capelin Mallotus villosus COD Cod Gadus morhua GHL Greenland halibut Retnhardtius hippoglossoides HAD Haddock Melanogrammus aeglefinus HER Herring Clupea harengus HKR Red hake Urophycis chuss HKS Silver hake Merluccius bilinearis MAC Mackerel Scomber scombrus PLA American plaice Hippoglossoides platessoides POK Saithe Pollachius virens RED Redfish Sebastes marinus RMG Roundnose grenadier Macrourus rupestris SHR Shrimps and prawns Pandalus spp . SQU Squid Loligo pealei  Illex illecebrosus WIT Witch flounder Glyptocephalus cynoglossus YEL Yellowtail flounder Limanda ferruginea 31 . 12 . 92 Official Journal of the European Communities No L 397/77 Standard abbreviations for fishing gear Abbreviations Fishing gear OTB Bottom otter trawl ( side or stern , not specified) OTB 1 Bottom otter trawl ( side) OTB 2 Bottom otter trawl (stern) OTM Midwater otter trawl ( side or stern , not specified) OTM 1 Midwater otter trawl ( side) OTM 2 Midwater otter trawl (stern) PTB Bottom pair trawl (2 vessels ) PTM Midwater pair trawl (2 vessels) GM Gillnets (not specified ) GNS Set gillnets LL Longlines ( set or drifting, not speciefied) LLS Longlines ( set) LLD Longlines (drifting) MIS Miscellaneous fishing gear NK Fishing gear not known  rf 